Case 1:19-cv-02151-CFC Document 15 Filed 11/04/20 Page 1 of 1 PagelD #: 51

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
CHRISTOPHER BRIAN SANDS,

Plaintiff,

v. : Civ. No. 19-2151-CFC
WARDEN DANA METZGER, et al., .
Defendants.
ORDER REFERRING MATTER FOR REPRESENTATION

At Wilmington this Fourth day of November in 2020, the Court having determined
that Plaintiff is appearing in this matter pro se because Plaintiff is unable to afford legal
representation; and having further determined that it is appropriate to encourage legal
representation for Plaintiff by an attorney in this case;

IT IS HEREBY ORDERED that:

Plaintiffs requests for counsel are GRANTED. (D.I. 5, 9)

IT IS FURTHER ORDERED that:

1. The Clerk of Court is directed to attempt to refer representation of Plaintiff
to a member of the Federal Civil Panel.

2. The Court’s standing order and its amendments regarding the
establishment of a Federal Civil Panel to provide legal representation to indigent parties
in certain civil litigation is incorporated herein by reference.

a The matter is stayed pending the attempt to refer representation of the

Plaintiff to a member of the Federal Civil Panel.

UNITED STATES DISTRICT JUDGE
